Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 3, 2021

                                        No. 04-21-00020-CV

                               IN RE Richard Louis FLEMING, III

                                  Original Mandamus Proceeding 1

                                               ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on February 3, 2021.



                                                                _____________________________
                                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.

                                                                _____________________________
                                                                Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CV-0167, styled NASA Federal Credit Union v. Richard Louis
Fleming, III, pending in the County Court, Guadalupe County, Texas, the Honorable Bill Squires presiding.